Per Curiam.
An earlier award for fifteen per cent loss of use of left leg, under paragraph b of subdivision 3 of section 15 of the Workmen’s Compensation Law has been rescinded and a new award made of thirty per cent reduced earning capacity under paragraph v of subdivision 3 of section 15.† The findings are to the effect that claimant’s disability is not confined to the left leg, but that it it coupled with additional disability due to pain from arthritis. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Rhodes, McNamee and Bliss, JJ., concur; Crapser, J., dissents and votes to reverse the award and to dismiss the claim on the authority of Pinski v. Superior Fireproof D. & S. Co. (209 App. Div. 305); Matter of Nycz v. Buffalo Body Corp. (221 id. 620).

 Renum. from ¶ U by Laws of 1929, chap. 301.— [Rep.